Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 5/28/2021.  In virtue of this communication, claims 1-30 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20200252990 (hereinafter referred to as Ganesan). 
Consider claims 1, 26, Ganesan teaches an apparatus for wireless communications at a first device, comprising: 
a processor; and memory coupled to the processor, the processor and memory configured (see at least ¶ [0042], Fig. 2, “…the remote unit 102 may include a processor 202, a memory 204, an input device 206, a display 208, a transmitter 210, and a receiver 212…”) to: 
receive control signaling indicating a sidelink beam failure reporting configuration comprising a set of sidelink beam failure reporting events (see at least ¶ [0105], “…receiving 1202 information indicating a sidelink failure detection resource set corresponding to at least one configured sidelink…”); and 
transmit, in response to a sidelink beam failure reporting event of the set of sidelink beam failure reporting events, a beam measurement report to a second device over a sidelink in accordance with the sidelink beam failure reporting configuration (see at least ¶ [0112], “…transmitting candidate beam related information for measurement at a predetermined time interval, wherein the measurement report is transmitted in the same carrier, the same BWP, a carrier having greater coverage, or a BWP having greater coverage…, …the sidelink failure detection resource set is for detection of a sidelink radio link failure, a sidelink beam failure, or a combination thereof. In certain embodiments, the sidelink failure recovery procedure comprises a sidelink radio link failure recovery procedure, a sidelink beam failure recovery procedure…”). 
Consider claims 16, 29, Ganesan teaches an apparatus for wireless communications at a first device, comprising: 
a processor; and memory coupled with the processor, the processor and memory configured (see at least ¶ [0042], Fig. 2, “…the remote unit 102 may include a processor 202, a memory 204, an input device 206, a display 208, a transmitter 210, and a receiver 212…”) to: 
transmit control signaling indicating a sidelink beam failure reporting configuration, the sidelink beam failure reporting configuration indicating a set of sidelink beam failure reporting events (see at least ¶ [0112], “…transmitting candidate beam related information for measurement at a predetermined time interval, wherein the measurement report is transmitted in the same carrier, the same BWP, a carrier having greater coverage, or a BWP having greater coverage…, …the sidelink failure detection resource set is for detection of a sidelink radio link failure, a sidelink beam failure, or a combination thereof. In certain embodiments, the sidelink failure recovery procedure comprises a sidelink radio link failure recovery procedure, a sidelink beam failure recovery procedure…”); and 
receive a beam measurement report from a second device over a sidelink in accordance with the sidelink beam failure reporting configuration and the sidelink beam failure reporting event (see at least ¶ [0105], “…receiving 1202 information indicating a sidelink failure detection resource set corresponding to at least one configured sidelink…”).
Consider claims 2, 27 (depends on at least claims 1, 26), Ganesan discloses the limitations of claim 1, 26 as applied to claim rejection 1, 26 above and further discloses:
Ganesan teaches determine that a sidelink beam failure occasion count satisfies a threshold, the threshold corresponding to a sidelink beam failure reporting count, the sidelink beam failure reporting event comprising that the sidelink beam failure occasion count satisfies the threshold, wherein the processor and memory are further configured to transmit the beam measurement report based at least in part on the determining that the sidelink beam failure occasion count satisfies the threshold (see at least ¶ [0090], ¶ [0091], “…COUNTER…”and see at least ¶ [0107], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…” and see at least ¶ [0117], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…”).
Consider claims 3, 28 (depends on at least claims 1, 26), Ganesan discloses the limitations of claim 1, 26 as applied to claim rejection 1, 26 above and further discloses:
Ganesan teaches receive a sidelink beam measurement report request from one or more of the second device or a third device over a sidelink or an access link, the sidelink beam failure reporting event comprising receiving the sidelink beam measurement report request, wherein the processor and memory are further configured to transmit the beam measurement report based at least in part on the sidelink beam measurement report request (see at least ¶ [0105], “…receiving 1202 information indicating a sidelink failure detection resource set corresponding to at least one configured sidelink…”).
Consider claim 4 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches perform a sidelink beam measurement for a sidelink beam of a set of sidelink beams; and determine that a difference between a sidelink beam metric associated with the sidelink beam measurement for the sidelink beam and the sidelink beam metric associated with a previous sidelink beam measurement for the sidelink beam satisfies a threshold, wherein the processor and memory are further configured to transmit the beam measurement report based at least in part on the difference between the sidelink beam metric associated with the sidelink beam measurement for the sidelink beam and the sidelink beam metric associated with the previous sidelink beam measurement for the sidelink beam satisfying the threshold (see at least ¶ [0107], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…” and see at least ¶ [0117], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…”).
Consider claim 5 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches determine a beam quality associated with a sidelink beam of a set of sidelink beams based at least in part on performing a sidelink beam measurement for the sidelink beam of the set of sidelink beams, wherein the processor and memory are further configured to transmit the beam measurement report based at least in part on the beam quality associated with the sidelink beam of the set of sidelink beams satisfying a threshold (see at least ¶ [0105], “…determining 1204 a radio link quality of the at least one configured sidelink bandwidth part based on the sidelink failure detection resource set…” and see at least ¶ [0107], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…” and see at least ¶ [0117], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…”).
Consider claim 6, 21 (depends on at least claims 1, 16), Ganesan discloses the limitations of claims 1, 16 as applied to claim rejection 1, 16 above and further discloses:
Ganesan teaches the sidelink beam failure reporting event corresponds to one or more of a periodic or an aperiodic beam failure instance reference signal (see at least ¶ [0086], “…a periodic exchange of serving and/or candidate beam related information lists for measurement between the first UE 1102 and the second UE 1104 in PSFCH/PC5 RRC may facilitate a candidate list update in SL-beamFailureRecoveryConfig. In one example, as explained in the first embodiment, the periodic measurement report for FR2 (e.g., mmWave frequency) may be transmitted in the same carrier/BWP where the measurement was performed or in a different carrier/BWP where it has better coverage…”).
Consider claim 7 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches receive a sidelink measurement report request from the second device on a sidelink, the sidelink measurement report request indicating one or more beam reporting parameters, the sidelink comprising a sidelink control channel (see at least ¶ [0108], “…initiating the sidelink failure recovery procedure comprises transmitting a sidelink failure report. In one embodiment, the sidelink failure report comprises information indicating a candidate reference signal for beam measurement, a candidate reference signal for link measurement, a candidate beam identifier, a candidate antenna panel identifier, or some combination thereof…”).
Consider claim 8 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches the one or more beam reporting parameters comprises one or more of a sidelink beam measurement report identifier, a sidelink resource allocation associated with the beam measurement report, or a number of beams to report in the beam measurement report (see at least ¶ [0108], “…initiating the sidelink failure recovery procedure comprises transmitting a sidelink failure report. In one embodiment, the sidelink failure report comprises information indicating a candidate reference signal for beam measurement, a candidate reference signal for link measurement, a candidate beam identifier, a candidate antenna panel identifier, or some combination thereof…”).
Consider claim 9 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches transmit the beam measurement report to the second device using one or more of a current beam, a candidate beam of a set of candidate beams, or the set of candidate beams based at least in part on the sidelink beam failure reporting event (see at least ¶ [0112], “…transmitting candidate beam related information for measurement at a predetermined time interval, wherein the measurement report is transmitted in the same carrier, the same BWP, a carrier having greater coverage, or a BWP having greater coverage…, …the sidelink failure detection resource set is for detection of a sidelink radio link failure, a sidelink beam failure, or a combination thereof. In certain embodiments, the sidelink failure recovery procedure comprises a sidelink radio link failure recovery procedure, a sidelink beam failure recovery procedure…”).
Consider claim 10 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches select the candidate beam from the set of candidate beams based at least in part on a respective beam quality of the candidate beam of the set of candidate beams, wherein the processor and memory are further configured to transmit the beam measurement report to the second device using the selected candidate beam (see at least ¶ [0108], “…the sidelink failure report comprises information indicating a candidate reference signal for beam measurement, a candidate reference signal for link measurement, a candidate beam identifier, a candidate antenna panel identifier, or some combination thereof…”).
Consider claim 11 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches determine a beam index of a beam associated with the sidelink beam failure reporting event, wherein the beam measurement report comprises an indication of the beam index of the beam (see at least ¶ [0055], “…the UE performs radio link monitoring either with a SS/PBCH block if a DL BWP is an initial BWP of the UE or, if the UE is configured with a set of resource indexes that are either SSB or CSI-RS indices, through a corresponding set of higher layer parameters (e.g., RadioLinkMonitoringRS) for radio link monitoring…” and see at least ¶ [0086], “…the second UE 1104 transmits a periodic update of a candidate beam information list based on received signal strengths. As may be appreciated, a periodic exchange of serving and/or candidate beam related information lists for measurement between the first UE 1102 and the second UE 1104 in PSFCH/PC5 RRC may facilitate a candidate list update in SL-beamFailureRecoveryConfig…”).
Consider claim 12 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches the beam measurement report comprises one or more of a respective index associated with each of one or more beams of a set of beams or a respective measurement value associated with each of the one or more beams of the set of beams, the respective measurement value comprising a respective reference signal received power value (see at least ¶ [0055], “…the sidelink failure report comprises information indicating a candidate reference signal for beam measurement, a candidate reference signal for link measurement…”).
Consider claim 13 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches the respective measurement values comprise a respective differential measurement value to an absolute value associated with a beam of the one or more beams of the set of beams (see at least ¶ [0106], “…the radio link quality indicates a radio link loss, a beam loss, or a combination thereof. In some embodiments, the information indicates a plurality of sidelink failure detection resource sets, and each sidelink failure detection resource set of the plurality of sidelink failure detection resource sets corresponds to a unicast session. In various embodiments, each sidelink failure detection resource set of the plurality of sidelink failure detection resources sets is for a corresponding configured sidelink bandwidth part of a plurality of configured sidelink bandwidth parts …”).
Consider claim 14 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches the first device comprises a first UE and the second device comprises a second UE or a base station (see at least ¶ [0037], “…The remote units 102 may communicate directly with one or more of the network units 104 via UL communication signals. In certain embodiments, the remote units 102 may communicate directly with other remote units 102 via sidelink communication…”).
Consider claim 15 (depends on at least claim 1), Ganesan discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Ganesan teaches an antenna or an antenna array, wherein the processor and memory are further configured to one or more of transmit the wireless communication or receive the wireless communication (see at least ¶ [0042], Fig. 2, “…the remote unit 102 may include a processor 202, a memory 204, an input device 206, a display 208, a transmitter 210, and a receiver 212…”).
Consider claim 17 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches the sidelink beam failure reporting event comprises a sidelink beam failure occasion count satisfying a threshold, the threshold corresponding to a sidelink beam failure reporting count, the sidelink beam failure reporting event comprising that the sidelink beam failure occasion count satisfies the threshold (see at least ¶ [0090], ¶ [0091], “…COUNTER…”and see at least ¶ [0107], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…” and see at least ¶ [0117], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…”).
Consider claims 18, 30 (depends on at least claims 16, 29), Ganesan discloses the limitations of claims 16, 29 as applied to claim rejection 16, 29 above and further discloses:
Ganesan teaches transmit a sidelink beam measurement report request to the second device over a sidelink, the sidelink beam failure reporting event comprising the sidelink beam measurement report request, wherein the processor and memory are further configured to receive the beam measurement report based at least in part on the sidelink beam measurement report request (see at least ¶ [0105], “…receiving 1202 information indicating a sidelink failure detection resource set corresponding to at least one configured sidelink…”).
Consider claim 19 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches the sidelink beam failure reporting event comprises that a difference between a sidelink beam metric associated with a sidelink beam measurement for a sidelink beam and a sidelink beam metric associated with a previous sidelink beam measurement for the sidelink beam satisfies the threshold (see at least ¶ [0105], “…determining 1204 a radio link quality of the at least one configured sidelink bandwidth part based on the sidelink failure detection resource set…” and see at least ¶ [0107], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…” and see at least ¶ [0117], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…”).
Consider claim 20 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches the sidelink beam failure reporting event comprises a beam quality associated with a sidelink beam of a set of sidelink beams satisfying a threshold (see at least ¶ [0105], “…determining 1204 a radio link quality of the at least one configured sidelink bandwidth part based on the sidelink failure detection resource set…” and see at least ¶ [0107], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…” and see at least ¶ [0117], “…the sidelink failure recovery procedure is initiated in response to a radio link quality being below a predetermined threshold for a predetermined number of instances…”).
Consider claim 22 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches transmit a measurement report request to the second device on a sidelink, the measurement report request indicating one or more beam reporting parameters, the sidelink comprising a sidelink control channel, the one or more beam reporting parameters comprising one or more of a sidelink beam measurement report identifier, a sidelink resource allocation associated with the beam measurement report, or a number of beams to report in the beam measurement report, wherein the sidelink beam failure reporting event comprises the measurement report request (see at least ¶ [0112], “…transmitting candidate beam related information for measurement at a predetermined time interval, wherein the measurement report is transmitted in the same carrier, the same BWP, a carrier having greater coverage, or a BWP having greater coverage…, …the sidelink failure detection resource set is for detection of a sidelink radio link failure, a sidelink beam failure, or a combination thereof. In certain embodiments, the sidelink failure recovery procedure comprises a sidelink radio link failure recovery procedure, a sidelink beam failure recovery procedure…”).
Consider claim 23 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches the beam measurement report comprises one or more of a respective index associated with each of one or more beams of a set of beams or a respective measurement value associated with each of the one or more beams of the set of beams, the respective measurement value comprising a respective reference signal received power value (see at least ¶ [0055], “…the sidelink failure report comprises information indicating a candidate reference signal for beam measurement, a candidate reference signal for link measurement…”).
Consider claim 24 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches the respective measurement values comprise a respective differential measurement value to an absolute value associated with a beam of the one or more beams of the set of beams (see at least ¶ [0106], “…the radio link quality indicates a radio link loss, a beam loss, or a combination thereof. In some embodiments, the information indicates a plurality of sidelink failure detection resource sets, and each sidelink failure detection resource set of the plurality of sidelink failure detection resource sets corresponds to a unicast session. In various embodiments, each sidelink failure detection resource set of the plurality of sidelink failure detection resources sets is for a corresponding configured sidelink bandwidth part of a plurality of configured sidelink bandwidth parts …”).
Consider claim 25 (depends on at least claim 16), Ganesan discloses the limitations of claim 16 as applied to claim rejection 16 above and further discloses:
Ganesan teaches an antenna or an antenna array, wherein the processor and memory are further configured to one or more of transmit the wireless communication or receive the wireless communication (see at least ¶ [0042], Fig. 2, “…the remote unit 102 may include a processor 202, a memory 204, an input device 206, a display 208, a transmitter 210, and a receiver 212…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645